Case 3:17-cv-00986-BAS-AGS Document 65-8 Filed 11/14/18 PageID.2141 Page 1 of 3




                    “EXHIBIT 6”
    Case 3:17-cv-00986-BAS-AGS Document 65-8 Filed 11/14/18 PageID.2142 Page 2 of 3




From:                            Kevin Brody <kevinpbrody@icloud.com>
Sent:                            Monday, November 12, 2018 9:42 AM
To:                              Matthew M. Loker, Esq.
Cc:                              abbas kazerooni; Joshua B. Swigart; Elizabeth Wagner; Todd Friedman; Tom Wheeler;
                                 Adrian Bacon; Brian Cummings; Jeffrey Backman
Subject:                         Re: McCurley v. Royal Seas



Matt,

 I believe what my email states was that today is a Holiday that me and my family observe and I was unable to
attend a deposition on a Holiday. I also told you that you had given me such short notice and your reply was
that you are under certain deadlines. Which I understand but I also have a business to run and not the freedom to
just leave my company unattended.

 Furthermore I will look to hire an attorney to represent me in this matter and get back to you tomorrow when I
am back at work.

Thank You for your understand.

A Solemn Veterans Day to All.


Best Regards

Kevin Brody

Sent from Kevin's iPhone
M(718)344-0016

On Nov 12, 2018, at 9:19 AM, Matthew M. Loker, Esq. <ml@kazlg.com> wrote:

        Kevin

        I did not hear from you last week after you confirmed receipt of the subpoena. As such, we
        appeared at the deposition this morning but you were not there. Are you available to discuss
        today?

        Also, I have included my co-counsel as well as Royal Seas' counsel on this message.

        Thanks,
        Matt


        --
             Matthew M. Loker, Esq.
             Partner


                                                        1
Case 3:17-cv-00986-BAS-AGS Document 65-8 Filed 11/14/18 PageID.2143 Page 3 of 3
      To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture
      from the Internet.




   1303 East Grand Avenue, Suite 101
   Arroyo Grande, CA 93420
   Office: (800) 400-6808 Extension 5
   Direct: (805) 335-8455
   Facsimile: (800) 520-5523
   ml@kazlg.com
   www.kazlg.com
   www.SLODebtDefense.com

                                                                        Los Angeles - Orange County - San Diego
                                                                San Luis Obispo - Phoenix - Las Vegas - Dallas - St. George

  Licensed in the States of California; Texas; and, Washington

  CONFIDENTIALITY NOTICE WARNING: The information contained in this message
  (inclusive of attachments) is attorney privileged and confidential information intended ONLY for
  the use of the individual/s and/or entity named above. If the reader of the message is not the
  intended recipient or an authorized representative of the intended recipient, I do not intend to
  waive and do not waive any privileges or the confidentiality of the message/s and attachment/s,
  and you are hereby notified that any dissemination of this communication is strictly prohibited. If
  you receive this communication in error, please notify me immediately at ml@kazlg.com or at
  (800) 400-6808 Extension 5 and delete the message and attachments from your all your
  records. Thank you for your cooperation.

  PLEASE NOTE: You do not become a client of Matthew M. Loker, Esq. or Kazerouni Law
  Group, APC unless you enter into a written agreement signed by you and Matthew M. Loker,
  Esq. The agreement must also spell out the scope of the work that is to be done. Simply sending
  an inquiry by mail, telephone, fax, or email does not establish an attorney-client relationship with
  either Matthew M. Loker, Esq. or the Kazerouni Law Group, APC.




                                                                                                         2
